Case 9:18-cv-80106-DMM Document 259 Entered on FLSD Docket 12/01/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 9:18-CV-80106-DMM


   GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,
   vs.

   GRUPO RONTAN ELECTRO
   METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN,

         Defendants.
   ___________________________________/

                           PLAINTIFF’S NOTICE OF FILING
               PURSUANT TO ORDER GRANTING MOTION IN LIMINE (DE 258)


          Pursuant to this Court’s Order Granting Motions in Limine (DE 258) and this Court’s

   Order Setting Hearing Regarding Damages (DE 246), Plaintiff Global Digital Solutions, Inc.

   (“GDSI”), hereby gives notice of filing of the Parties’ Concise Memoranda of Law (with

   exhibits), all of which were previously submitted by email to Magistrate Judge Brannon in

   connection with the discovery disputes referenced in this Court’s Order Granting Motions in

   Limine (258). The grounds for this Notice of Filing are as follows:

          1.      In its Order Granting Motions in Limine, this Court ruled that “I will, at the

   December 2, 2020 hearing on damages, prohibit Defendants under Rule 37 ‘from introducing []

   matters in evidence[]’ that were the subject of Plaintiff’s discovery requests to which Defendants

   failed to respond despite court orders. See Fed. R. Civ. P. 37(b)(2)(A)(ii).” (DE 258 at 8.)

          2.      Pursuant to Court’s Order Setting Discovery Procedure dated August 15, 2019

   (DE 71), motions to compel were not filed with the Court. Instead, the parties were directed to
Case 9:18-cv-80106-DMM Document 259 Entered on FLSD Docket 12/01/2020 Page 2 of 4




   submit a “concise memorandum of law” by email to Magistrate Judge Brannon. (DE 71 at ¶¶ 3-

   4.)

              3.   Plaintiffs believe that making these concise memoranda, with exhibits, part of the

   record would assist the Court in making the necessary determination whether Defendants’

   proferred evidence at the hearing concerns matters “that were the subject of Plaintiff’s discovery

   requests to which Defendants failed to respond despite court orders. See Fed. R. Civ. P.

   37(b)(2)(A)(ii).” (DE 258 at 8.)

    Exhibit        Description
         1.        Plaintiff's Concise Discovery Memorandum, dated September 5, 2019.
         2.        Defendant's Concise Response to Plaintiff's Memorandum, dated September 6,
                   2019.
         3.        Plaintiff's Concise Discovery Memorandum, dated September 25, 2019.
         4.        Defendants' Concise Discovery Memorandum for Sept 27 Discovery Hearing,
                   dated September 26, 2019.
         5.        Plaintiff's Concise Discovery Memorandum, dated October 3, 2019.
         6.        Letter to Judge Brannon from C. Sires, dated October 4, 2019.
         7.        Email to Judge Brannon from Carlos Osorio, dated October 4, 2019.
         8.        Plaintiff's Concise Discovery Memorandum, dated November 5, 2019.
         9.        Defendants' Concise Discovery Memorandum, dated December 2, 2019.
         10.       Plaintiff's Concise Statement, dated December 3, 2019.
         11.       Plaintiff’s Concise Memorandum Of Law In Support Of The Imposition Of
                   Sanctions Against Defendants For Wilful And Repeated Violations Of Court
                   Orders, dated January 13, 2020.




                                                    2
Case 9:18-cv-80106-DMM Document 259 Entered on FLSD Docket 12/01/2020 Page 3 of 4




   Dated: December 1, 2020                  Respectfully submitted,

   PAUL WEISS RIFKIND, WHARTON &            BOIES SCHILLER FLEXNER LLP
   GARRISON LLP

   William A. Isaacson, Esq.                By: /s/ Carlos M. Sires
   (Pro Hac Vice)                               Carlos M. Sires, Esq.
   2001 K Street, NW                            (Florida Bar No. 319333)
   Washington, DC 20006-1047                    James Grippando, Esq.
   Telephone: (202) 223-7300                    (Florida Bar No. 383015)
   Facsimile: (202) 223-7420                    401 East Las Olas Blvd., Suite 1200
   wisaacson@paulweiss.com                      Fort Lauderdale, FL 33301
                                                Telephone: (954) 356-0011
                                                Facsimile: (954) 356-0022
                                                csires@bsfllp.com
                                                jgrippando@bsfllp.com

                                            Attorneys for Global Digital Solutions, Inc.




                                        3
Case 9:18-cv-80106-DMM Document 259 Entered on FLSD Docket 12/01/2020 Page 4 of 4




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 1, 2020, a true and correct copy of the foregoing

   document was electronically filed with the Clerk of the Court using the CM/ECF system, which will

   send a notice of electronic filing to all counsel of record who have appeared.


                                                  By: /s/ Carlos M. Sires
                                                      Carlos M. Sires, Esq.




                                                      4
